                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

THE ESTATE OF DONALD W. JAMERSON, )
DECEASED, DONALD E. JAMERSON, and )
JAMES T. JAMERSON,                )
                                  )
               Plaintiffs,        )                          Case No. __________________
                                  )
v.                                )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
               Defendants.        )

     COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT

       COME NOW Plaintiffs, The Estate of Donald W. Jamerson, Deceased, Donald E.

Jamerson, and James T. Jamerson, the biological children of Donald W. Jamerson, Deceased, who

died on July 29, 2016 in Kansas City, Jackson County, Missouri, and bring these claims and causes

of action contained in this Complaint for Damages Under the Federal Tort Claims Act (hereinafter

“Complaint”) by and through undersigned counsel of record. For their claims and causes of action

against Defendant, United States of America, plaintiffs state as follows:

                     INTRODUCTION, JURISDICTION, AND VENUE

       1.       This is an action brought under the Federal Tort Claims Act, (28 U.S.C. § 2671, et

seq.) and 28 U.S.C. § 1346(b)(1), for personal injury and wrongful death arising out of the

negligent or wrongful acts or omissions and negligence and professional malpractice of employees,

agents, apparent agents, servants or representatives of the United States Government while acting

within the course and scope of their employment, agency, apparent agency, servitude, or

representative capacity, under circumstances where the United States of America, if a private

person, would be liable to Plaintiffs under the laws of the State of Missouri, where the acts or



                                                 1

            Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 1 of 12
omissions occurred. 28 U.S.C. § 1346(b). This action arises from the medical care and treatment

provided to Donald W. Jamerson, deceased by the Department of Veterans Affairs at the Kansas

City VA Medical Center. At all times relevant these persons were subject to the United States

Government’s right to control, including substantial supervision and direction over their day-to-

day activities.

        2.        The claims herein are brought against Defendant pursuant to the Federal Tort

Claims Act (28 U.S.C. § 2671, et seq.) and 28 U.S.C. § 1346(b)(1), for money damages as

compensation for personal injuries and wrongful death caused by Defendant’s negligence.

        3.        This Court has jurisdiction over the subject matter and the parties pursuant to 28

U.S.C. § 1346(b)(1).

        4.        Venue is proper in this Court pursuant to 28 U.S.C. §1402(b) in that all, or a

substantial part of the acts and omissions forming the basis of these claims occurred in the Western

District of Missouri.

        5.        Plaintiffs have fully complied with the provisions of 28 U.S.C. § 2675 of the

Federal Tort Claims Act.

        6.        Donald W. Jamerson, Deceased, died on July 29, 2016 as a direct and proximate

result of falls he sustained while in the care of the VA Medical Center in Kansas City, Jackson

County, Missouri.

        7.        On November 30, 2017, less than two years after the incident forming the basis of

this suit, Plaintiffs filed their administrative claim based on the facts alleged herein with the

appropriate federal agency – The Department of Veterans Affairs, Office of Chief Counsel – for

damages arising out of the personal injury and wrongful death of Donald W. Jamerson, deceased,

based on the negligence of United States Government employees, agents, apparent agents, servants



                                                  2

             Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 2 of 12
or representatives, practicing in the course and scope of their employment at Kansas City VA

Medical Center. Copies of the administrative claim is attached hereto as Exhibit “A”. The

Department of Veterans Affairs Office of Chief Counsel denied the claim by letter dated October

30, 2019, which is attached as Exhibit “B.”

       8.       This lawsuit is timely filed within six months of the date of denial by the

Department of Veterans Affairs Office of Chief Counsel.

                                         THE PARTIES

       9.       Plaintiff, The Estate of Donald W. Jamerson, Deceased is the probate estate of

Donald W. Jamerson, pending in the Circuit Court of Clay County, Missouri, Case No. 16CY-

PR00661.

       10.      Plaintiff Donald E. Jamerson is the personal presentative for the Estate of Donald

W. Jamerson, Deceased duly appoint in Case No. 16CY-PR00661, and/or the appointed plaintiff

ad litum for the Estate of Donald W. Jamerson, Deceased.

       11.      The Class 1 Beneficiaries pursuant to RSMo § 537.080.1(1) are sons Donald E.

Jamerson and James T. Jamerson.

       12.      Plaintiff Donald E. Jamerson is, and at all times relevant hereto was a resident of

Clay County, Missouri and the biological son of Donald W. Jamerson, Deceased.

       13.      Plaintiff James T. Jamerson is, and all times relevant hereto was a resident of

Jackson County, Missouri and the biological son of Donald W. Jamerson, Deceased.

       14.      At all times material to this Complaint, Kansas City VA Medical Center has been

a hospital funded by the United States of America, Department of Veterans Affairs.

       15.      At the time of the acts, occurrences and omissions complained of herein and at all

times mentioned, defendant United States of America, including its directors, officers, operators,



                                                 3

            Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 3 of 12
administrators, employees, agents, and staff at the Kansas City VA Medical Center are hereinafter

collectively referred to as “Kansas City VA Medical Center.”

        16.    At the time of the acts, occurrences and omissions complained of herein and at all

times mentioned, the Kansas City VA Medical Center held themselves out to Donald W. Jamerson,

Deceased and Plaintiffs, as a provider of high quality health care services, with the expertise

necessary to maintain the health and safety of patients like Donald W. Jamerson, Deceased.

        17.    At all times relevant to this Complaint, the directors, officers, operators,

administrators, employees, agents, and staff were employed by and/or acting on behalf of

Defendant. Furthermore, Defendant is responsible for the negligent acts of their employees and

agents under respondeat superior.

                    FACTS OF THE OCCURRENCE COMMON TO ALL COUNTS

        18.    On or about July 9, 2016, Mr. Donald W. Jamerson (sometimes hereinafter “Mr.

Jamerson”) went to Kansas City VA Medical Center presenting at the Emergency Room with

weakness, confusion, and weight loss among other health concerns.

        19.    During the course of Mr. Jamerson’s hospital stay, on or about July 12 or 13, 2016,

Mr. Jamerson suffered a fall while under the care and supervision of Kansas City VA Medical

Center as he sat on the edge of the bed and slipping off of the bed, hitting the back of his head and

injuring himself.

        20.    Mr. Jamerson was evaluated after the fall and determined to have abrasions on his

head.

        21.    Mr. Jamerson did not receive a CAT scan of his head after the July 12 or 13 fall.

        22.    At the time of his first fall, Mr. Jamerson was on anticoagulation medication, and

after this first fall, he continued to be on anticoagulation medication.



                                                  4

          Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 4 of 12
          23.   Upon information and belief, Kansas City VA Medical Center deemed Mr.

Jamerson a high fall risk and requiring one-on-one supervision for safety.

          24.   Mr. Jamerson received one-on-one supervision.

          25.   Mr. Jamerson was recovering from other managed health conditions while under

the care of Kansas City VA Medical Center.

          26.   Kansas City VA Medical Center planned for the transfer of Mr. Jamerson to a long-

term care facility, but in order for him to qualify to be accepted to a nursing facility, Mr. Jamerson

would have to go without one-on-one supervision for a period of 48-hours.

          27.   On or about July 22, 2016, about a week after the first fall suffered by Mr. Jamerson,

Kansas City VA Medical Center removed Mr. Jamerson’s one-on-one supervision even though he

was still a high fall risk and did not provide him with restraints to prevent him from falling in the

future.

          28.   On or about the next day, July 23, 2016, as a result of the removal of the one-on-

one supervision by Kansas City VA Medical Center, Mr. Jamerson fell again. Mr. Jamerson got

out of his bed, slipped on urine on the floor, and fell to the floor.

          29.   During this second fall, Mr. Jamerson hit his head again on the floor, which resulted

in a brain bleed and a permanent brain injury, enduring significant physical, mental, and emotional

distress and trauma as a result of his injuries.

          30.   After his second fall, Kansas City VA Medical Center placed him back under one-

on-one supervision.

          31.   Mr. Jamerson was taken off of the anticoagulation medication and a CAT scan of

his head was conducted on or about July 23, 2016.

          32.   Upon review of the CAT scan results, Mr. Jamerson was diagnosed with a subdural



                                                   5

            Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 5 of 12
hematoma and it was advised that Mr. Jamerson be transferred out for immediate surgical

intervention as his condition worsened.

       33.      He was first transferred to Kansas University Hospital on or about July 23, 2016,

where he stayed for a short period of time.

       34.      Mr. Jamerson’s condition did not improve and he was placed in Saint Luke’s

Hospice care and he died one week after the second fall on July 29, 2016.

       35.      Mr. Jamerson’s death certificate categorizes his manner of death as an “accident”,

with the “underlying cause” being “Bilateral Subdural Hematomas.”

                                          CAUSES OF ACTION

                    COUNT I – WRONGFUL DEATH/MEDICAL NEGLIGENCE

       36.      Plaintiffs adopt by reference all previous and subsequent paragraphs of this

Complaint as if fully stated herein.

       37.      At all times relevant to the acts, errors and omissions complained of herein,

defendant in this Count I had a duty to provide ordinary care and to exercise that standard and

degree of skill and learning ordinarily used by skillful, careful and prudent members and health

care providers of the medical profession in providing medical services to Mr. Jamerson.

       38.      Defendant in this Count I breached its respective duties to Mr. Jamerson by

engaging the following acts or omissions, all of which deviated from and fell below the accepted

standards of medical care and treatment:

       a. By negligently and carelessly failing to provide proper care to Donald W. Jamerson in

             that these health care providers did not meet the level of care, skill and treatment that

             is recognized as acceptable and appropriate by reasonably prudent similar health care

             providers;



                                                   6

          Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 6 of 12
b. By negligently and carelessly failing to possess the requisite knowledge regarding

   appropriate measure to take in connection with Donald W. Jamerson’s care;

c. By negligently and carelessly failing to evaluate Mr. Jamerson post-fall on either July

   12 or July 13, 2016;

d. By negligently and carelessly failing to order a CAT scan of Mr. Jamerson’s head after

   his first fall on either July 12 or July 13, 2016;

e. By negligently and carelessly failing to adequately monitor Mr. Jamerson post-fall;

f. By negligently and carelessly failing to appropriately recognize and appreciate Donald

   W. Jamerson was too high a fall risk to be removed from one-on-one supervision;

g. By negligently and carelessly failing to adequately monitor Donald W. Jamerson to

   ensure that he was not a high fall risk;

h. By negligently and carelessly failing to adequately monitor the condition of Donald W.

   Jamerson and the floors and/or area around him to ensure that it was free of any and all

   liquids, including urine;

i. By negligently and carelessly failing to provide Donald W. Jamerson ongoing one-on-

   supervision as he was a fall risk and had already fallen a week before;

j. By negligently and carelessly failing to consult with other physicians or health care

   providers in regarding to the care and treatment rendered to Donald W. Jamerson;

k. By negligently and carelessly failing to use reasonable care in the monitoring of Donald

   W. Jamerson and the high fall risk he posed;

l. By negligently and carelessly failing to provide and apply the proper restraints while

   Donald W. Jamerson was left unsupervised to prevent him from falling a second time;

   and



                                          7

  Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 7 of 12
       m. By negligently and carelessly failing to care for and treat Donald W. Jamerson in a way

             that complied with the requisite standards of due care and skill required and observed

             by licensed healthcare providers in further particulars presently unknown to plaintiff,

             but which is believed and alleged will be disclosed following proper discovery during

             the course of this litigation.

       39.       At all times relevant to this Complaint, Defendant had a duty to hire competent

operators, administrators, employees, agents and staff in order to meet its standards of quality of

care of its patients including Mr. Jamerson. Defendant knew, or should have known, that the

medical staff of the facility was not properly trained, and/or supervised, in a manner necessary to

provide a level of care for Mr. Jamerson that met all applicable legal requirements; that

demonstrated the standard and degree of care and skill required of competent health care providers;

and was consistent with the expertise that Defendant presented to the community at large.

       40.       Defendant breached its duty by negligently hiring incompetent, inexperienced

and/or unqualified operators, administrators, employees, agents and staff.

       41.       Defendant had a duty to retain only competent and adequately trained operators,

administrators, employees, agents and staff in order to meet its standards of quality of care of its

patients, including Mr. Jamerson

       42.       Defendant breached its duty by negligently retaining incompetent, inexperienced,

unqualified and/or inadequately trained operators, administrators, employees, agents and staff.

       43.       As a direct and proximate result of Defendant’s negligence, Mr. Jamerson sustained

serious, permanent, and fatal personal injuries to his head, in particular a brain bleed and a

traumatic brain injury and incurred other damages, including but not limited to pain, suffering,

mental anguish, loss of enjoyment of life, and eventually death.



                                                  8

         Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 8 of 12
       44.     As a direct and proximate result of Defendant’s negligence, the aforesaid

occurrences, and resulting injuries, Mr. Jamerson underwent extensive medical, surgical, hospital,

nursing, therapeutic, rehabilitative, hospice, and related medical care and treatment for which

reasonable and necessary expenses have been incurred.

       45.     As a direct and proximate result of Defendant’s negligence and Mr. Jamerson’s

subsequent injuries and death, Plaintiffs, Donald E. Jamerson and James T. Jamerson, have lost

the benefit of Mr. Jamerson’s spiritual and emotional support, guidance, counsel, companionship,

love, comfort, instruction, training and society, together with all damages that Mr. Jamerson

sustained before his death and for which he would have been entitled to recover had he lived.

       46.     The acts and/or omissions set forth above would constitute a claim under the laws

of the State of Missouri.

       47.     Defendant is liable pursuant to 28 U.S.C. § 1346(b)(1).

               COUNT II – VICARIOUS LIABILITY, RESPONDEAT SUPERIOR,
                    OSTENSIBLE AGENCY AND/OR AGENCY

       48.     Plaintiffs adopt by reference all previous and subsequent paragraphs of this

Complaint as if fully stated herein.

       49.     At all times relevant to this case, the directors, officers, operators, administrators,

employees, agents, staff were employed by and/or acting on behalf of Defendant.

       50.     At all relevant times to this Complaint, the directors, officers, operators,

administrators, employees, agents and staff acted within their respective capacities and scopes of

employment for Defendant.

       51.     The directors, officers, administrators, employees, agents and staff negligently

and/or recklessly, directly and proximately caused personal injury, which became fatal, to Mr.

Jamerson, including both acts of omission and acts of commission.

                                                 9

          Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 9 of 12
       52.     As a direct and proximate result of Defendant’s negligence, Mr. Jamerson sustained

serious, permanent, and eventually fatal personal injuries to his head, in particular a brain bleed

and a traumatic brain injury and incurred other damages, including but not limited to pain,

suffering, mental anguish, loss of enjoyment of life, and eventually death.

       53.     As a direct and proximate result of Defendant’s negligence, the aforesaid

occurrences, and resulting injuries, Mr. Jamerson underwent extensive medical, surgical, hospital,

nursing, therapeutic, rehabilitative, hospice, and related medical care and treatment for which

reasonable and necessary expenses have been incurred.

       54.     As a direct and proximate result of Defendant’s negligence and Mr. Jamerson’s

subsequent injuries and death, Plaintiffs, Donald E. Jamerson and James T. Jamerson, have lost

the benefit of Mr. Jamerson’s spiritual and emotional support, guidance, counsel, companionship,

love, comfort, instruction, training and society, together with all damages that Mr. Jamerson

sustained before his death and for which he would have been entitled to recover had he lived.

       55.     The acts and/or omissions set forth above would constitute a claim under the laws

of the State of Missouri.

       56.     Defendant is liable pursuant to 28 U.S.C. § 1346(b)(1).

             COUNT III – LOST CHANCE OF RECOVERY, SUVIVAL ACTION

       57.     Plaintiffs adopt by reference all previous and subsequent paragraphs of this

Complaint as if fully stated herein.

       58.     Plaintiff Donald E. Jamerson, appointed as Personal Representative for the Estate

of Donald W. Jamerson, deceased, and/or plaintiff ad litem on behalf of the Estate of Donald W.

Jamerson, Deceased, pursuant to the authority granted to him by RSMo 537.020 and 537.021 and

the Missouri Supreme Court opoinion in Wollen v. DePaul Health Center, 828 S.W.2d 681 (Mo.



                                                10

         Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 10 of 12
Banc. 1992), brings this action on behalf of Donald W. Jamerson, deceased, as if he were bringing

this lawsuit for his damages, and pleading alternatively alleges and states as follows:

             a. While Mr. Jamerson was under the care of Kansas City VA Medical Center, he

                suffered from a fall that required treatment, and if treated promptly, carried with it

                a signicant chance of full or partial recovery.

             b. Defendnat named herein failed to diagnose or adequately treat Mr. Jamerson after

                his first fall on or about July 12 or 13, and were negligent in the particular respects

                set for above, particularly in paragraph 37.

             c. The negligence of Defendant in this case, fully set forth above, directly and

                proximately caused, or directly and proximately contributed to cause Mr. Jamerson

                to lose any chance of recovery.

             d. Such loss chance of recovery was material and resulted in Mr. Jamerson’s

                worsening subdural hematoma with all resulting damages as set forth herein. Said

                damages would not have been sustained, or have been minimized, had Defendant

                not been negligent.

       59.      As a direct and proximate result of the careless and negligence of the Defendant,

Mr. Jamerson received the following severe, permanent and progressive injuries to wit:

             a. Mr. Jamerson suffered from a worsening subdural hematoma, until he succumbed

                to his injury on July 29, 2016;

             b. Mr. Jamerson was forced to endure pain, suffering, and mental anguish;

             c. Mr. Jamerson suffered weakness, lethargy, and the loss of his ability to enjoy life;

             d. Mr. Jamerson’s life expectancy and quality of life was greatly reduced; and

             e. Defendant’s negligence caused Mr. Jamerson to suffer loss of life on July 29, 2016.



                                                  11

         Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 11 of 12
       60.      As a result of the foregoing, Mr. Jamerson has been damaged.

                                     PRAYER FOR RELEIF

       WHEREFORE, Plaintiffs do hereby pray that judgment be entered in their favor and

against Defendant as follows:

       1. Awarding Plaintiffs damages according to proof;

       2. Awarding Plaintiffs any additional damages that they may suffer from the date of this

             Complaint through the date of trial;

       3. Awarding Plaintiffs their costs and attorneys’ fees included herein;

       4. Awarding Plaintiffs actual and compensatory damages; and

       5. Awarding Plaintiffs such other relief the Court deems just and proper.

                                                         Respectfully submitted,

                                                         THE MCCALLISTER LAW FIRM,
                                                         A PROFESSIONAL CORPORATION

                                               By:       /s/ Brian F. McCallister
                                                         Brian F. McCallister, MO Bar #37383
                                                         Andrew D. Ferrell, MO Bar #67468
                                                         917 W. 43rd Street
                                                         Kansas City, Missouri 64111-3133
                                                         Telephone: (816) 931-2229
                                                         Facsimile: (816) 756-1181
                                                         E-mail: info@mccallisterlawfirm.com




                                                    12

        Case 4:20-cv-00348-HFS Document 1 Filed 04/30/20 Page 12 of 12
